                            Case 4:20-cv-05640-YGR Document 54 Filed 08/27/20 Page 1 of 4



                      1   Paul J. Riehle (SBN 115199)
                          paul.riehle@faegredrinker.com
                      2   FAEGRE DRINKER BIDDLE & REATH LLP
                          Four Embarcadero Center
                      3   San Francisco, California 94111
                          Telephone: (415) 591-7500
                      4   Facsimile: (415) 591-7510
                      5   Christine A. Varney (pro hac vice)
                          cvarney@cravath.com
                      6   Katherine B. Forrest (pro hac vice)
                          kforrest@cravath.com
                      7   Gary A. Bornstein (pro hac vice)
                          gbornstein@cravath.com
                      8   Yonatan Even (pro hac vice)
                          yeven@cravath.com
                      9   M. Brent Byars (pro hac vice)
                          mbyars@cravath.com
                     10   CRAVATH, SWAINE & MOORE LLP
                          825 Eighth Avenue
                     11   New York, New York 10019
                          Telephone: (212) 474-1000
                     12   Facsimile: (212) 474-3700
                     13   Attorneys for Plaintiff Epic Games, Inc.
                     14                                UNITED STATES DISTRICT COURT
                     15                            NORTHERN DISTRICT OF CALIFORNIA
                     16                                       OAKLAND DIVISION
                     17

                     18    EPIC GAMES, INC.,                               Case No. 3:20-CV-05640-YGR
                     19                                          Plaintiff, PROOF OF SERVICE OF SUMMONS,
                                                                            COMPLAINT, AND SUPPLEMENTARY
                     20                          vs.                        MATERIAL ON APPLE INC.
                     21    APPLE INC.,
                     22                                       Defendant.
                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP
  ATTORNEYS AT LAW        PROOF OF SERVICE                                                   No. 3:20-CV-05640-YGR
   SAN FRANCISCO
Case 4:20-cv-05640-YGR Document 54 Filed 08/27/20 Page 2 of 4
         Case 4:20-cv-05640-YGR Document 54 Filed 08/27/20 Page 3 of 4



                                    Nationwide Legal, LLC

                                 859 Harrison Street, Suite A

                                   San Francisco, CA 94107

                          Phone: (415) 351-0400 Fax: (415) 351-0407

                               Continued from Proof of Service

CLIENT: FAEGRE DRINKER BIDDLE & REATH LLP

CLIENT FILE #: 605460                                                 DATE: August 17, 2020

SUBJECT: Apple Inc

Summons; Complaint; CIVIL CASE COVER SHEET; PLAINTIFF EPIC GAMES, INC.’S CERTIFICATION

OF INTERESTED ENTITIES OR PERSONS PURSUANT TO FED. R. CIV. P. 7.1. AND LOCAL CIVIL RULE

3-15; CONSENT OR DECLINATION TO MAGISTRATE JUDGE JURISDICTION; ECF REGISTRATION

INFORMATION; CIVIL STANDING ORDER – GENERAL U.S. DISTRICT JUDGE EDWARD M. CHEN;

CIVIL STANDING ORDER ON DISCOVERY U.S. DISTRICT JUDGE EDWARD M. CHEN; NOTICE OF

AVAILABLITY OF MAGISTRATE JUDGE TO EXERCISE JURISDICTION; STANDING ORDER FOR ALL

JUDGES OF THE NORTHERN DISTRICT OF CALIFORNIA; ORDER SETTING INITIAL CASE

MANAGEMENT CONFERENCE AND ADR DEADLINES; NOTICE OF A LAWSUIT AND REQUEST TO

WAIVE SERVICE OF A SUMMONS; STANDARD CONSENT TO MAGISTRATE FORM; WAIVER OF

THE SERVICE OF SUMMONS.
Case 4:20-cv-05640-YGR Document 54 Filed 08/27/20 Page 4 of 4
